Citation Nr: 0834105	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1959 until 
his retirement in March 1980, and is a Vietnam combat 
veteran.  Honors and awards include a Bronze Star Medal with 
V device, a Purple Heart, and the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

Audiology testing shows that the veteran has Level II hearing 
in both ears, which corresponds to a non-compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met for any time period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2006 the RO granted 
service connection for bilateral hearing loss with an 
evaluation of 0 percent effective July 26, 2005, which the 
veteran appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A letter dated October 1998 from a private treating physician 
stated the following:

A comprehensive audiogram was taken 
which showed some low frequency loss in 
both ears worse in the left ear of a 
mixed type, and a high frequency 
sensorineural hearing loss in both ears 
worse on the right consistent with his 
history of loud noise exposure.

In December 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The claims file was not 
available for review.  During the examination, the veteran 
reported extensive gunfire and explosive noise exposure while 
in the Army.  Testing yielded to following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
25
40
50
50
Left 
ear
35
30
45
45

Word recognition scores, using the Maryland CNC, were 84% in 
both ears.  Puretone threshold averages were 41 for the right 
ear and 39 for the left ear.  The examiner diagnosed mild to 
moderate sensorineural hearing loss bilaterally.  These 
findings correspond to Level II hearing in both ears, which 
in turn corresponds to a noncompensable rating.  38 C.F.R. § 
4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.  

In September  2007 the veteran reported that VA medical 
records dating from September 2006 to October 2006 were 
"missing" and not considered.  These records, which were 
subsequently obtained and made part of the file show a 
September 2006 VA audiological examination.  The physician 
reported "mild-moderate sensorineural hearing loss [both 
ears] with no substantial change compared to December 28, 
2005 C&P audiogram."  Both examinations revealed mild to 
moderate hearing loss, therefore, a material change in the 
condition has not been shown such that another VA examination 
is warranted.  After receipt of this evidence the matter was 
readjudicated and a Supplemental Statement of the Case 
issued.

While the evidence shows the veteran having a hearing 
disability, there is no probative medical evidence from 
treatment records or the audiological examination that would 
support a compensable rating.  Accordingly, the veteran's 
claim for a compensable rating for bilateral hearing loss 
must be denied.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, a VA examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  However, the examiner noted in the December 2005 
report that the veteran reported that he often had to ask 
people to repeat themselves.  He did not indicate that he 
lost any time from work as a result of the condition.  The 
veteran has not reported to VA that there was any prejudice 
caused by a deficiency in that examination.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1), as amended by, 73 Fed. Reg. 
23.373 (April 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, discussion of whether the notice requirements as 
set forth above have been met is not warranted.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs have been obtained and associated with the 
claims file.  The veteran was afforded a VA audiological 
examination, the report of which is of record.  Private 
medical records have also been obtained and are of record.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard, 4 Vet. App. 384.


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


